
	
		II
		110th CONGRESS
		1st Session
		S. 551
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 12, 2007
			Mr. Roberts (for
			 himself, Mr. Nelson of Nebraska, and
			 Mr. Isakson) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to provide a credit to certain agriculture-related businesses for the cost of
		  protecting certain chemicals.
	
	
		1.Short titleThis Act may be cited as the
			 Agricultural Business Security Tax
			 Credit Act of 2007.
		2.Agricultural chemicals security
			 credit
			(a)In generalSubpart D of part IV of subchapter A of
			 chapter 1 of the Internal Revenue Code of 1986 (relating to business related
			 credits) is amended by adding at the end the following new section:
				
					45O.Agricultural chemicals security
				credit
						(a)In generalFor purposes of section 38, in the case of
				an eligible agricultural business, the agricultural chemicals security credit
				determined under this section for the taxable year is 30 percent of the
				qualified security expenditures for the taxable year.
						(b)Facility limitationThe amount of the credit determined under
				subsection (a) with respect to any facility for any taxable year shall not
				exceed—
							(1)$100,000, reduced by
							(2)the aggregate amount of credits determined
				under subsection (a) with respect to such facility for the 5 prior taxable
				years.
							(c)Annual limitationThe amount of the credit determined under
				subsection (a) with respect to any taxpayer for any taxable year shall not
				exceed $2,000,000.
						(d)Qualified chemical security
				expenditureFor purposes of
				this section, the term qualified chemical security expenditure
				means, with respect to any eligible agricultural business for any taxable year,
				any amount paid or incurred by such business during such taxable year
				for—
							(1)employee security training and background
				checks,
							(2)limitation and prevention of access to
				controls of specified agricultural chemicals stored at the facility,
							(3)tagging, locking tank valves, and chemical
				additives to prevent the theft of specified agricultural chemicals or to render
				such chemicals unfit for illegal use,
							(4)protection of the perimeter of specified
				agricultural chemicals,
							(5)installation of security lighting, cameras,
				recording equipment, and intrusion detection sensors,
							(6)implementation of measures to increase
				computer or computer network security,
							(7)conducting a security vulnerability
				assessment,
							(8)implementing a site security plan,
				and
							(9)such other measures for the protection of
				specified agricultural chemicals as the Secretary may identify in
				regulation.
							Amounts described in the preceding
				sentence shall be taken into account only to the extent that such amounts are
				paid or incurred for the purpose of protecting specified agricultural
				chemicals.(e)Eligible agricultural
				businessFor purposes of this
				section, the term eligible agricultural business means any
				person in the trade or business of—
							(1)selling agricultural products, including
				specified agricultural chemicals, at retail predominantly to farmers and
				ranchers, or
							(2)manufacturing, formulating, distributing,
				or aerially applying specified agricultural chemicals.
							(f)Specified agricultural
				chemicalFor purposes of this
				section, the term specified agricultural chemical means—
							(1)any fertilizer commonly used in
				agricultural operations which is listed under—
								(A)section 302(a)(2) of the Emergency Planning
				and Community Right-to-Know Act of 1986,
								(B)section 101 of part 172 of title 49, Code
				of Federal Regulations, or
								(C)part 126, 127, or 154 of title 33, Code of
				Federal Regulations, and
								(2)any pesticide (as defined in section 2(u)
				of the Federal Insecticide, Fungicide, and Rodenticide Act), including all
				active and inert ingredients thereof, which is customarily used on crops grown
				for food, feed, or fiber.
							(g)Controlled groupsRules similar to the rules of paragraphs
				(1) and (2) of section 41(f) shall apply for purposes of this section.
						(h)RegulationsThe Secretary may prescribe such
				regulations as may be necessary or appropriate to carry out the purposes of
				this section, including regulations which—
							(1)provide for the proper treatment of amounts
				which are paid or incurred for purpose of protecting any specified agricultural
				chemical and for other purposes, and
							(2)provide for the treatment of related
				properties as one facility for purposes of subsection (b).
							(i)TerminationThis section shall not apply to any amount
				paid or incurred after December 31,
				2012.
						.
			(b)Credit allowed as part of general business
			 creditSection 38(b) of the
			 Internal Revenue Code of 1986 is amended by striking plus at the
			 end of paragraph (30), by striking the period at the end of paragraph (31) and
			 inserting , plus, and by adding at the end the following new
			 paragraph:
				
					(32)in the case of an eligible agricultural
				business (as defined in section 45O(e)), the agricultural chemicals security
				credit determined under section
				45O(a).
					.
			(c)Denial of double benefitSection 280C of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new subsection:
				
					(f)Credit for security of agricultural
				chemicalsNo deduction shall
				be allowed for that portion of the expenses (otherwise allowable as a
				deduction) taken into account in determining the credit under section 45O for
				the taxable year which is equal to the amount of the credit determined for such
				taxable year under section
				45O(a).
					.
			(d)Clerical amendmentThe table of sections for subpart D of part
			 IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by adding at the end the following new item:
				
					
						Sec. 45O. Agricultural
				chemicals security
				credit.
					
					.
			(e)Effective
			 DateThe amendments made by
			 this section shall apply to amounts paid or incurred after December 31,
			 2006.
			
